Per Curiam.

Joining issue was a waiver of any objection to the second plea for want of form ; and we are of opinion that the plea is sufficient in substance. The indenture, on the face of it, is void.1
Issue having been taken on the object and intent of the covenant, the evidence admitted was pertinent to the issue. Acts done under the contract were proper evidence to show that the intent was illegal.

Judgment according to verdict.


 See Chitty on Contr. (4th Am. edit.) 536c, et seq. and notes.